Exhibit 10.2

Amendment to

License Agreement

Between

Pharming Group N.V., Pharming Intellectual Property B.V. and Santarus, Inc.

This Amendment (the “Amendment”) to the License Agreement dated September 10,
2010 (the “License”), among Pharming Group N.V. on behalf of itself and each of
its Affiliates, including Pharming Intellectual Property B.V. and Pharming
Technologies B.V. (“Pharming”) and Santarus, Inc. (“Santarus”) is made as of
June 18, 2012 (the “Effective Date”).

RECITALS

WHEREAS, Pharming and Santarus desire to amend certain terms of the License as
set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the covenants set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

1. Amendment of Section 1.43. Section 1.43 of the License is hereby amended and
restated in its entirety as follows:

“1.43 “Product Trademarks” means Rhucin® (U.S. Registration No. 3170766, Canada
Registration No. 679674 and Mexico Registration No. 915967) and Ruconest® (U.S.
Registration No. 4095324, Canada Registration No. 820728 and Mexico Registration
No. 1222478) and all related domain names and trademark related rights in the
Territory, as more specifically described on Exhibit 1.43 attached hereto. For
clarity, the Product Trademarks are subject to a right of usufruct as set forth
in the Deed.”

2. Amendment of Exhibit 1.43. Exhibit 1.43 of the License is hereby amended to
add the trademark information set forth on Exhibit 1.43 hereto.

3. Miscellaneous.

3.1 Except for the amendments set forth herein, all other terms and conditions
of the License shall remain in full force and effect.

3.2 Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to them in the License.

3.3 This Amendment is deemed to have been entered into in the State of New York,
United States of America, as applied to contracts entered into and performed
entirely in

 

1



--------------------------------------------------------------------------------

New York by New York residents and its interpretation, construction, and the
remedies for its enforcement or breach are to be applied pursuant to and in
accordance with the laws of the State of New York, without giving effect to the
principles of conflicts of law thereof.

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Effective
Date.

 

PHARMING GROUP N.V. By:  

/s/ Sijmen de Vries

Name:   Sijmen de Vries Title:   Chief Executive Officer By:  

/s/ Bruno M.L. Gianetti

Name:   Bruno M.L. Gianetti Title:   Chief Operations Officer PHARMING
INTELLECTUAL PROPERTY B.V. By:  

/s/ Sijmen de Vries

Name:   Sijmen de Vries Title:   Chief Executive Officer By:  

/s/ Bruno M.L. Gianetti

Name:   Bruno M.L. Gianetti Title:   Chief Operations Officer SANTARUS, INC. By:
 

/s/ Gerald T. Proehl

Name:   Gerald T. Proehl Title:   President and Chief Executive Officer

 

2



--------------------------------------------------------------------------------

Exhibit 1.43

Product Trademarks

 

Trademark

  

Country

  

Classes

  

Reg.No.

  

Reg.date

  

Ren.date

  

Applicant

  

Status

  

Case No.

RUCONEST

   CA    5    820728    March 27, 2012    March 27, 2027    Pharming
Intellectual Property B.V.    Registered   

RUCONEST

   MX    5    1222478    June 15, 2011    February 10, 2021    Pharming
Intellectual Property B.V.    Registered   

RUCONEST

   US    5    4095324    February 7, 2012    February 7, 2022    Pharming
Intellectual Property B.V.    Registered   

 

3